Title: To James Madison from Isaac Briggs, 7 May 1807
From: Briggs, Isaac
To: Madison, James



My dear Friend,
Brookeville, 7 of the 5 mo. 1807.

Permit me to introduce to thee, the bearer, John Thomas 3d. as a candidate for a clerkship in some one of the public offices.  He is a decided Republican, bears an excellent moral character in his neighbourhood, and is, I believe, an honest man, and well qualified for the employment he seeks.
Be so kind as to inform me by the return of John Thomas when the President is expected in the City of Washington.  I am, respectfully, Thy friend,

Isaac Briggs

